Name: 2002/443/EC: Commission Decision of 12 June 2002 updating the amounts specified in Regulation (Euratom, ECSC, EC) No 3418/93 laying down detailed rules for the implementation of the Financial Regulation
 Type: Decision
 Subject Matter: public finance and budget policy;  European construction;  budget;  management;  EU finance
 Date Published: 2002-06-13

 Avis juridique important|32002D04432002/443/EC: Commission Decision of 12 June 2002 updating the amounts specified in Regulation (Euratom, ECSC, EC) No 3418/93 laying down detailed rules for the implementation of the Financial Regulation Official Journal L 153 , 13/06/2002 P. 0015 - 0016Commission Decisionof 12 June 2002updating the amounts specified in Regulation (Euratom, ECSC, EC) No 3418/93 laying down detailed rules for the implementation of the Financial Regulation(2002/443/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (Euratom, ECSC, EC) No 3418/93 of 9 December 1993 laying down detailed rules for the implementation of certain provisions of the Financial Regulation of 21 December 1977(1), as amended by Regulation (EC) No 1687/2001(2), and in particular Article 145 thereof,Having regard to the Commission Decision 2001/642/EC(3) updating the amounts specified in the Regulation laying down detailed rules for the implementation of the Financial Regulation,Whereas:(1) The consumer price index (EU-15) was 105,1 in December 1999 and 107,5 in December 2000.(2) Pursuant to Article 145 of Commission Regulation (Euratom, ECSC, EC) No 3418/93, the fixed amounts specified in Article 31 of that Regulation must be updated with effect from 1 January 2002,HAS DECIDED AS FOLLOWS:Article 1The amounts specified in Article 31 of Regulation (Euratom, ECSC, EC) No 3418/93 shall be updated as follows with effect from 1 January 2002:>TABLE>Article 2This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.The Commission's accounting officer shall communicate it to the other Community institutions and bodies.Done at Brussels, 12 June 2002.For the CommissionMichaele SchreyerMember of the Commission(1) OJ L 315, 16.12.1993, p. 1.(2) OJ L 228, 24.8.2001, p. 8.(3) OJ L 226, 22.8.2001, p. 7.